DETAILED ACTION
This is in response to the Applicant’s arguments, and amendments filed on January 06, 2022 in which claims 1, 3, 8, 11, 12, 14, and 15 have been amended, and claims 2, 5-7, 9-10, and 13 have been canceled. Claims 1, 3-4, 8, 11-12, and 14-15 are currently pending.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: After a further search and thorough examination of the present application, claims 1, 3-4, 8, 11-12, and 14-15 are found to be allowable in view of the Applicant’s arguments and amendments filed on 01/06/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN A GELIN/Primary Examiner, Art Unit 2643